DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered. Claims 1-13 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 08/09/2022, regarding the rejection of the claims under 35 U.S.C. 102 & 103, particularly in view of Lee (US 2017/0132794), modified by Jung et al (US 2019/0080462), have been fully considered but are not persuasive. Applicant argues that the teachings of Lee and Jung require use of a past determination result when calculating reliability, and that Lee and Jung each do not teach or suggest the structure corresponding to “independently estimating first estimation information indicating at least one of a position and a pose of the camera from the image that is captured by the camera at present and estimating second estimation information based on a previous image captured by the camera, as required by the amended claim limitations. Applicant indicates pages 9-10 of the instant specification as support for these amendments.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., independently estimating first estimation information indicating at least one of a position and a pose of the camera from the image that is captured by the camera at present) are not recited in the rejected claim(s). While the instant specification and the recited claims both disclose estimating first estimation information, where an image captured at present is used in the process, there is nowhere in the instant specification or the recited claims that require the determination be performed independently of any previous or subsequent image data. At page 9, lines 2-8, of the instant specification, “the first estimation unit 22 estimates the first estimation using the image captured by the process as step s101 (step s102). Specifically, the first estimation unit extracts a plurality of feature points from images and performs matching between the images to estimate the position and the pose of the camera 10B at the time when each image is captured.” Page 9 lines 9-28 discuss different methods the first estimation unit may use, including applying structure from motion from a plurality of images obtained from the camera and matching of feature points between a plurality of images. 
While page 10 at lines 29-35, the position and pose of the camera is decided directly from the image acquired at step S101 only if the past determination process result does not exist. The disclosure at pages 9-10 of the instant specification strongly suggest the use of multiple images and previous data in calculations performed by the first estimation unit to determine the first pose estimation. All of these suggested calculations use a combination of data from both previous images and the image captured at present by the camera. Therefore, absent explicit claim language requiring the first pose estimation be “independently” of previous data, the broadest reasonable interpretation of the recited claim limitations, as supported by pages 9-10 of the instant specification, do not require that the first estimation information be determined without consideration of any additional image data. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lee at ([0084-0086], Fig. 4) discloses a pose estimation apparatus that determines an optimized translation and rotation component as a pose estimation value for each image that is acquired by the camera, where the pose estimation apparatus verifies sensor values to determine a reliability with respect to each pose estimation value, and then compares changes in the rotation and translation between subsequent images to determine a fusion pose ([0100-0101], Fig. 6). The combined teachings of Lee, modified by Jung, disclose determining information indicating a pose of the camera by comparing information from an image captured at present with previous data. This reads on the broadest reasonable interpretation of the recited limitations. For these reasons the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0132794), in view of Jung et al (US 2019/0080462).
Regarding Claim 1, Lee teaches an estimation device ([0048], Fig. 1, pose estimation apparatus 100) comprising: one or more hardware processors ([0048, 0052], Fig. 1, processor 130) configured to: acquire an image captured by a camera ([0048-0050], Fig. 1, vision sensor 110 may photograph a foreground of the pose estimation apparatus);
estimate first estimation information ([0084-0086], Fig. 4, at 410 pose estimation apparatus determines an output value of a motion sensor as a rotation component, at 420 the pose estimation apparatus determines a change amount of the translation component based on the rotation component and the translation component extracted from the images photographed by the vision sensor, and optimizes the translation component based on the change amount) indicating at least one of a position and a pose of the camera ([0088], Fig. 4, the pose estimation apparatus outputs the rotation component and the optimized translation component as a pose estimation value);
calculate first reliability indicating reliability of the first estimation information ([0085], Fig. 4, the pose estimation apparatus may verify whether the output value of the motion sensor as the rotation component based on a reliability of the output value of the motion sensor, [0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value);
estimate second estimation information ([0098], Fig. 6, pose estimation value determined based on the pose estimation method described in FIG. 4 is referred to as a first pose estimation value, and a pose estimation value determined in operation 610 is referred to as a second pose estimation value) indicating at least one of the position and the pose of the camera ([0099], Fig. 6, at 610 pose estimation apparatus determines a second pose estimation value based on motion information on a motion of the pose estimation apparatus output from a motion sensor, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus);
calculate second reliability indicating reliability of the second estimation information ([0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value); and
decide at least one of the position and the pose of the camera from the first estimation information and the second estimation information ([0052], Fig. 1, processor 130 may determine an output value of the motion sensor 120 as a rotation component, determine a change amount of a translation component, based on the rotation component and the translation component extracted from images photographed by the vision sensor, optimize the translation component based on the change amount, and output the rotation component and the optimized translation component as a pose estimation value), based on the first reliability and the second reliability, and output the decided at least one of the position and the pose as a determination process result ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value), 
wherein the one or more hardware processors estimate the second estimation information based on a past determination process result by the one or more hardware processors ([0099], Fig. 6, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus, [0076], pose estimation apparatus may determine a change amount of a translation component based on a rotation component and a translation component in a previous operation, and determine a translation component in a current operation from the translation component based on the determined change amount of the translation component).
Lee fails to teach estimating at least one of a position and a pose of the camera from the image captured by the camera at present; and indicating at least one of the position and the pose of the camera based on a previous image captured by the camera.
In the same field of endeavor, Jung teaches estimating at least one of a position and a pose of the camera from the image captured by the camera at present ([0049-0051], calculation apparatus divides the input image into the semantic segments using, for example, a convolutional neural network (CNN), a deep neural network (DNN), or a support vector machine (SVM) trained to recognize the plurality of classes, the CNN may be a region-based CNN trained on various objects, the calculation apparatus divides the input image into depth segments based on depth values obtained from a depth map or a normal map inferred from the input image and calculated reliability of the segments, [0054], calculation apparatus elects at least one of the segments based on the calculated reliabilities and selects a pixel to be a feature point used for the process of estimating the pose information of the camera, information corresponding to 3D positions of at least a portion of the feature points is obtained during the process of estimating the pose information of the camera used to capture the input image); and 
indicating at least one of the position and the pose of the camera based on a previous image captured by the camera ([0089], tracker 540 calculates 6-DOF pose information of the camera 510 including a pose and an orientation of the camera 510, the tracker 540 continuously tracks new input images, and calculates pose information of the camera 510 in a current frame based on pose information of the camera 510 in a previous frame, the tracker 540 estimates the pose information of the camera 510 from pixels of a segment selected in the previous frame by the pixel selector 538 and estimates the pose information of the camera 510, for example, rotation information and translation information of the camera 510, by solving the cost function with respect to the selected segment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values determined from sensor data, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, to further include tracking and estimating the pose of a camera based on rotation and translation information derived from images captured by the camera, as taught in Jung, in order to reduce data loss and error and improve the speed and accuracy of pose estimations. (See Jung [0003-0004, 0056])
Regarding Claim 2, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lee further teaches wherein the one or more hardware processors perform estimation by applying Kalman filtering to the past determination process result and performing linear interpolation of at least one of the position and the pose of the camera at present ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value).
Regarding Claim 3, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lee further teaches wherein the one or more hardware processors: determine at least one of the position and the pose of the camera by using the first estimation information when the first reliability is larger than a first threshold ([0085], based on at least one of when the reliability of the output value of the motion sensor is less than a threshold probability, when the output value of the motion sensor does not exist, and when the initialization condition of the motion sensor is incomplete, the pose estimation apparatus may determine not to output the output value of the motion sensor as the rotation component),
determine at least one of the position and the pose of the camera by using the second estimation information when the first reliability is equal to or smaller than the first threshold and the second reliability is larger than a second threshold ([0078], when the determined change amount of the translation component is less than a threshold size and/or when an error rate with respect to the translation component and a rotation component determined in the current operation is greater than an error rate with respect to the translation component and a rotation component in the previous operation, the pose estimation apparatus may verify that the additional optimization with respect to the translation component in the current operation is not requested (~no additional optimization indicates data output as pose information)), and
do not output the determination process result when the first reliability is equal to or smaller than the first threshold and the second reliability is equal to or smaller than the second threshold ([0079], when the determined change amount of the translation component is not less than the threshold size and/or when the error rate with respect to the translation component and the rotation component determined in the current operation is not greater than the error rate with respect to the translation component and the rotation component in the previous operation, the pose estimation apparatus may verify that the additional optimization with respect to the translation component in the current operation is requested (~additional optimization indicates data not output as pose information)).
Regarding Claim 4, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lee further teaches wherein when the first reliability is larger than a first threshold and the second reliability is larger than a second threshold ([0078], when the determined change amount of the translation component is less than a threshold size and/or when an error rate with respect to the translation component and a rotation component determined in the current operation is greater than an error rate with respect to the translation component and a rotation component in the previous operation, the pose estimation apparatus may verify that the additional optimization with respect to the translation component in the current operation is not requested), the one or more hardware processors decide at least one of the position and the pose of the camera by at least one of new position and pose obtained by integrating the first estimation information and the second estimation information ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value).
Regarding Claim 10, Lee teaches an estimation method performed by a computer ([0046-0050, 0114-0116], Fig. 1) and comprising: acquiring an image captured by a camera ([0048-0050], Fig. 1, vision sensor 110 may photograph a foreground of the pose estimation apparatus);
estimating first estimation information indicating at least one of a position and a pose of the camera ([0084-0086], Fig. 4, at 410 pose estimation apparatus determines an output value of a motion sensor as a rotation component, at 420 the pose estimation apparatus determines a change amount of the translation component based on the rotation component and the translation component extracted from the images photographed by the vision sensor, and optimizes the translation component based on the change amount, [0088], Fig. 4, the pose estimation apparatus outputs the rotation component and the optimized translation component as a pose estimation value);
calculating first reliability indicating reliability of the first estimation information ([0085], Fig. 4, the pose estimation apparatus may verify whether the output value of the motion sensor as the rotation component based on a reliability of the output value of the motion sensor, [0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value);
estimating second estimation information indicating at least one of the position and the pose of the camera ([0098], Fig. 6, pose estimation value determined based on the pose estimation method described in FIG. 4 is referred to as a first pose estimation value, and a pose estimation value determined in operation 610 is referred to as a second pose estimation value, [0099], Fig. 6, at 610 pose estimation apparatus determines a second pose estimation value based on motion information on a motion of the pose estimation apparatus output from a motion sensor, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus);
calculating second reliability indicating reliability of the second estimation information ([0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value); and
deciding at least one of the position and the pose of the camera from the first estimation information and the second estimation information ([0052], Fig. 1, processor 130 may determine an output value of the motion sensor 120 as a rotation component, determine a change amount of a translation component, based on the rotation component and the translation component extracted from images photographed by the vision sensor, optimize the translation component based on the change amount, and output the rotation component and the optimized translation component as a pose estimation value), based on the first reliability and the second reliability, and outputting the decided at least one of the position and the pose as a determination process result ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value), 
wherein the estimating of the second estimation information is performed based on a past determination process result at the deciding ([0099], Fig. 6, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus, [0076], pose estimation apparatus may determine a change amount of a translation component based on a rotation component and a translation component in a previous operation, and determine a translation component in a current operation from the translation component based on the determined change amount of the translation component).
Lee fails to teach estimating at least one of a position and a pose of the camera from the image captured by the camera at present; and indicating at least one of the position and the pose of the camera based on a previous image captured by the camera.
In the same field of endeavor, Jung teaches estimating at least one of a position and a pose of the camera from the image captured by the camera at present ([0049-0051], calculation apparatus divides the input image into the semantic segments using, for example, a convolutional neural network (CNN), a deep neural network (DNN), or a support vector machine (SVM) trained to recognize the plurality of classes, the CNN may be a region-based CNN trained on various objects, the calculation apparatus divides the input image into depth segments based on depth values obtained from a depth map or a normal map inferred from the input image and calculated reliability of the segments, [0054], calculation apparatus elects at least one of the segments based on the calculated reliabilities and selects a pixel to be a feature point used for the process of estimating the pose information of the camera, information corresponding to 3D positions of at least a portion of the feature points is obtained during the process of estimating the pose information of the camera used to capture the input image); and 
indicating at least one of the position and the pose of the camera based on a previous image captured by the camera ([0089], tracker 540 calculates 6-DOF pose information of the camera 510 including a pose and an orientation of the camera 510, the tracker 540 continuously tracks new input images, and calculates pose information of the camera 510 in a current frame based on pose information of the camera 510 in a previous frame, the tracker 540 estimates the pose information of the camera 510 from pixels of a segment selected in the previous frame by the pixel selector 538 and estimates the pose information of the camera 510, for example, rotation information and translation information of the camera 510, by solving the cost function with respect to the selected segment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values determined from sensor data, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, to further include tracking and estimating the pose of a camera based on rotation and translation information derived from images captured by the camera, as taught in Jung, in order to reduce data loss and error and improve the speed and accuracy of pose estimations. (See Jung [0003-0004, 0056])
Regarding Claim 11, Lee teaches a computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer ([0046-0050, 0114-0116], Fig. 1), cause the computer to perform: acquiring an image captured by a camera ([0048-0050], Fig. 1, vision sensor 110 may photograph a foreground of the pose estimation apparatus);
estimating first estimation information indicating at least one of a position and a pose of the camera ([0084-0086], Fig. 4, at 410 pose estimation apparatus determines an output value of a motion sensor as a rotation component, at 420 the pose estimation apparatus determines a change amount of the translation component based on the rotation component and the translation component extracted from the images photographed by the vision sensor, and optimizes the translation component based on the change amount, [0088], Fig. 4, the pose estimation apparatus outputs the rotation component and the optimized translation component as a pose estimation value);
calculating first reliability indicating reliability of the first estimation information ([0085], Fig. 4, the pose estimation apparatus may verify whether the output value of the motion sensor as the rotation component based on a reliability of the output value of the motion sensor, [0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value);
estimating second estimation information indicating at least one of the position and the pose of the camera ([0098], Fig. 6, pose estimation value determined based on the pose estimation method described in FIG. 4 is referred to as a first pose estimation value, and a pose estimation value determined in operation 610 is referred to as a second pose estimation value, [0099], Fig. 6, at 610 pose estimation apparatus determines a second pose estimation value based on motion information on a motion of the pose estimation apparatus output from a motion sensor, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus);
calculating second reliability indicating reliability of the second estimation information ([0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value); and
deciding at least one of the position and the pose of the camera from the first estimation information and the second estimation information ([0052], Fig. 1, processor 130 may determine an output value of the motion sensor 120 as a rotation component, determine a change amount of a translation component, based on the rotation component and the translation component extracted from images photographed by the vision sensor, optimize the translation component based on the change amount, and output the rotation component and the optimized translation component as a pose estimation value), based on the first reliability and the second reliability, and outputting the decided at least one of the position and the pose as a determination process result ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value), 
wherein the estimating of the second estimation information is performed based on a past determination process result at the deciding ([0099], Fig. 6, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus, [0076], pose estimation apparatus may determine a change amount of a translation component based on a rotation component and a translation component in a previous operation, and determine a translation component in a current operation from the translation component based on the determined change amount of the translation component).
Lee fails to teach estimating at least one of a position and a pose of the camera from the image that is captured by the camera at present; and indicating at least one of the position and the pose of the camera based on a previous image captured by the camera.
In the same field of endeavor, Jung teaches estimating at least one of a position and a pose of the camera from the image that is captured by the camera at present ([0049-0051], calculation apparatus divides the input image into the semantic segments using, for example, a convolutional neural network (CNN), a deep neural network (DNN), or a support vector machine (SVM) trained to recognize the plurality of classes, the CNN may be a region-based CNN trained on various objects, the calculation apparatus divides the input image into depth segments based on depth values obtained from a depth map or a normal map inferred from the input image and calculated reliability of the segments, [0054], calculation apparatus elects at least one of the segments based on the calculated reliabilities and selects a pixel to be a feature point used for the process of estimating the pose information of the camera, information corresponding to 3D positions of at least a portion of the feature points is obtained during the process of estimating the pose information of the camera used to capture the input image); and 
indicating at least one of the position and the pose of the camera based on a previous image captured by the camera ([0089], tracker 540 calculates 6-DOF pose information of the camera 510 including a pose and an orientation of the camera 510, the tracker 540 continuously tracks new input images, and calculates pose information of the camera 510 in a current frame based on pose information of the camera 510 in a previous frame, the tracker 540 estimates the pose information of the camera 510 from pixels of a segment selected in the previous frame by the pixel selector 538 and estimates the pose information of the camera 510, for example, rotation information and translation information of the camera 510, by solving the cost function with respect to the selected segment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values determined from sensor data, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, to further include tracking and estimating the pose of a camera based on rotation and translation information derived from images captured by the camera, as taught in Jung, in order to reduce data loss and error and improve the speed and accuracy of pose estimations. (See Jung [0003-0004, 0056])
Regarding Claim 12, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Jung further teaches wherein the one or more hardware processors are further configured to estimate, by Simultaneous Self-location and Mapping (SLAM), the first estimation information by using a plurality of feature points included the image that is captured by the camera at present ([0058], calculation apparatus estimates the pose information including a position of the camera used to capture the input image and a position (depth) of a captured object using homography that indicates a correlation between pixels in a series of successive images (frames), calculation apparatus obtains the pose information of the camera using any of various simultaneous localization and mapping (SLAM) schemes such as, for example, feature-based SLAM, direct SLAM, extended Kalman filter (EKF) SLAM, fast SLAM, and large-scale direct monocular SLAM (LSD-SLAM)).
Regarding Claim 13, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Jung further teaches wherein the one or more hardware processors are further configured to estimate the first estimation information by a deep learning model having a network for estimating the position of the camera based on a depth from the image that is captured by the camera at present and a network for estimating the pose of the camera from the image that is captured by the camera at present ([0049-0051], calculation apparatus divides the input image into the semantic segments using, for example, a convolutional neural network (CNN), a deep neural network (DNN), or a support vector machine (SVM) trained to recognize the plurality of classes, the CNN may be a region-based CNN trained on various objects, the calculation apparatus divides the input image into depth segments based on depth values obtained from a depth map or a normal map inferred from the input image and calculated reliability of the segments, [0059], calculation apparatus calculates a depth map of the input image based on the pose information of the camera, the calculation apparatus calculates the depth map based on the coordinates (u,v) of the position of the camera, the rotation information R of the camera, and the translation information T of the camera obtained during the process of estimating the pose information of the camera).

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0132794), in view of Jung et al (US 2019/0080462), and further in view of Hare (US 2019/0178654).
Regarding Claim 5, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 4 above. Lee further teaches wherein the one or more hardware processors integrate a translation component of the camera included in the first estimation information and a translation component of the camera included in the second estimation information based on the first reliability and the second reliability ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value). 
The combination fails to teach wherein the integration is performed by weighted mean.
In the same field of endeavor, Hare teaches wherein the integration is performed by weighted mean ([0171], defining a virtual object's position to be a weighted mean of several feature positions, and a virtual object's orientation to be a transformation of the span defined by vectors from the mean to each feature).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, modified by Jung, to further include integration of the determined estimation values through weighted mean, as taught in Hare, in order to lower the impact of uncertainties associated with estimation and calculation data while accurately and efficiently estimating the position of the device. (See Hare [0002-0007])
Regarding Claim 7, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach wherein the one or more hardware processors are configured to further estimate third estimation information indicating at least one of the position and the pose of the camera from the image that is captured by the camera at present, using an estimation method differing from an estimation method used for the second estimation information; and calculate third reliability indicating reliability of the third estimation information, wherein the one or more hardware processors decide at least one of the position and the pose of the camera from the first to third estimation information, and further based on the third reliability.
In the same field of endeavor, Hare teaches wherein the one or more hardware processors are configured to further estimate third estimation information indicating at least one of the position and the pose of the camera from the image that is captured by the camera at present, using an estimation method differing from an estimation method used for the second estimation information; and calculate third reliability indicating reliability of the third estimation information, wherein the one or more hardware processors decide at least one of the position and the pose of the camera from the first to third estimation information, and further based on the third reliability ([0028], obtaining third feature data comprising third estimated coordinates of the feature in the coordinate space of a second map of the environment; obtaining the virtual object data indicating (1) the anchor relationship between the virtual object and the feature, and (2) the displacement of the virtual object relative to the feature; and determining third coordinates of the virtual object based on the third estimated coordinates of the feature and the displacement of the virtual object relative to the feature, wherein the third coordinates of the virtual object differ from the first coordinates of the virtual object and from the second coordinates of the virtual object, [0023], performing one or more iterations of an iterative process, including: (a) determining third data characterizing uncertainties associated with the coordinates of the first features, (b) determining a potential transformation between the first coordinate space and the second coordinate space, (c) determining probabilities of the feature pairs based, at least in part, on the third regions of uncertainty, estimating the location of the mobile device based on the potential transformation from a final iteration of the iterative process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, modified by Jung, to further include calculation of a third pose estimation and reliability score, and integration of the determined first, second, and third estimation values to determine an optimal position estimation, as taught in Hare, in order to lower the impact of uncertainties associated with estimation and calculation data while accurately and efficiently estimating the position of the device. (See Hare [0002-0007])
Regarding Claim 8, Lee, as modified by Jung and Hare, teaches all aspects of the claimed invention as disclosed in Claim 7 above. Lee further teaches wherein the first to third reliability is calculated based on at least one of a value of a rotation component of the pose of the camera and the amount of movement of a translation component of the camera ([0085], based on at least one of when the reliability of the output value of the motion sensor is less than a threshold probability, when the output value of the motion sensor does not exist, and when the initialization condition of the motion sensor is incomplete, the pose estimation apparatus may determine not to output the output value of the motion sensor as the rotation component, [0076], pose estimation apparatus may determine a change amount of a translation component based on a rotation component and a translation component in a previous operation, and determine a translation component in a current operation from the translation component based on the determined change amount of the translation component).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0132794), in view of Jung et al (US 2019/0080462), and further in view of Lin et al (US 2020/0327692).
Regarding Claim 6, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 4 above. Lee further teaches wherein the one or more hardware processors integrate a rotation component of the camera included in the first estimation information and a rotation component of the camera included in the second estimation information based on the first reliability and the second reliability ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value). 
The combination fails to teach wherein the integration is performed by spherical linear interpolation.
In the same field of endeavor, Lin teaches wherein the integration is performed by spherical linear interpolation ([0119-0124], Fig. 6, pose determining performed by a smart device equipped with a camera, at 601 acquire a plurality of rotation parameters and corresponding time stamps of a camera, at 602 perform interpolation according to the plurality of rotation parameters and the corresponding time stamps to obtain a rotation parameter curve, an interpolation algorithm may be a spherical linear interpolation (Slerp) algorithm or other algorithms).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, modified by Jung, to further include integration of the rotation parameters by means of spherical linear interpolation, as taught in Lin, in order to better predict along the changes of the camera pose over time, thereby increasing robustness and improving tracking accuracy. (See Lin [0021, 0124]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0132794), in view of Jung et al (US 2019/0080462), in view of Hare (US 2019/0178654), and further in view of Benhimane et al (US 2014/0293016).
Regarding Claim 9, Lee, as modified by Jung and Hare, teaches all aspects of the claimed invention as disclosed in Claim 7 above. The combination, particularly Hare further teaches wherein the one or more hardware processors are configured to further function as a storage control unit configured to: store the determination process result when any of the first to third reliability is larger than a determination threshold; and discard the determination process result determined this time when all of the first to third reliability is equal to or smaller than the determination threshold ([0122-0123], the weight of a feature pair may be compared to a threshold weight W1, if the weight of the feature pair is less than the threshold weight, the feature pair may be classified as outlying in step 1420, otherwise, the feature pair may be classified as inlying in step 1430, when feature re-estimation is performed (see Section 4, below), inlying feature pairs are used in the re-estimation process, but outlying feature pairs are not, the weight of the outlying feature pair is compared to a threshold weight W2, which is less than the threshold weight W1, if the weight of the outlying feature pair is less than the threshold weight W2, the outlying feature pair may be classified as an incorrect pairing in step 1450, feature pairs classified as incorrect pairings are removed from the set of feature pairings).
The combination fails to teach wherein the one or more hardware processors are configured to further function as a storage control unit configured to: discard the determination process result determined this time when an interval for which at least one of the position and the pose of the camera is not updated is within a valid interval for which the determination process result previously stored is valid; and store the determination process result determined this time when the interval for which at least one of the position and the pose of the camera is not updated exceeds the valid interval.
In the same field of endeavor, Benhimane teaches wherein the one or more hardware processors are configured to further function as a storage control unit configured to: discard the determination process result determined this time when an interval for which at least one of the position and the pose of the camera is not updated is within a valid interval for which the determination process result previously stored is valid; and store the determination process result determined this time when the interval for which at least one of the position and the pose of the camera is not updated exceeds the valid interval ([0074], recording the similarity measure and/or the variance of the similarity measure over time and if it is determined that the similarity measure and/or the variance of the similarity measure in a defined time frame (~validity interval) meets a second condition, the three-dimensional model is no longer updated and the current set of two-dimensional imaged points are no longer added to the reference set of two-dimensional imaged points).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, modified by Jung, including storing results for future estimations when a threshold accuracy is met, and discarding incorrect or outlying results from future calculations, as taught in Hare, to further include determining whether to update the stored data with the current results based on expiration of a defined time frame, as taught in Benhimane, in order to regularly and continually update reference and historical data for future calculations while discarding data that will negatively impact reference information and future calculations. (See Benhimane [0074])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641